Citation Nr: 1229416	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to April 1953 and from August 1954 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In addition, in September 2010, the RO granted service connection for hearing loss, and assigned an evaluation of 10 percent disabling effective May 10, 2010.  In September 2011, a timely notice of disagreement was received with respect to the initial rating assigned.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The issue of special monthly pension has been raised by the record in a March 2012 examination for housebound status, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   A Virtual VA record indicates that the Veteran was denied special monthly pension in a January 2010 rating decision.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has recurrent tinnitus, and his accounts of experiencing tinnitus from active service forward are credibile and consistent with his military occupational specialty of Field Artillery Basic.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the Veteran reported experiencing recurrent tinnitus from active service forward are credible and consistent with his military occupational specialty of Field Artillery Basic.  Accordingly, after affording reasonable doubt in favor of the Veteran, the Board grants service connection for tinnitus.

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for tinnitus is being granted.  Therefore, no further notice or development is needed with respect to these matters.

Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Recurrent tinnitus constitutes a current disability for VA compensation benefits purposes.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Merits of the Claim

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring or clicking; laypersons are competent to report experiencing symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (veteran competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran asserts that he has tinnitus as the result of exposure to acoustic trauma during service without ear protection.  His DD Form 214 reveals that his military occupational specialty was Field Artillery Basic.  Following a formal finding of unavailability, VA determined the Veteran's complete service treatment records are unavailable except for his separation report of medical examination dated in March 1956 which is negative for a diagnosis or report of tinnitus.

In a May 2010 application for benefits, the Veteran wrote that he began to experience tinnitus during 1952 while in service. 

A June 2010 report of general information indicated the Veteran informed VA that he does not have any service treatment records and that his tinnitus is due to being around heavy artillery during his time of service.

An August 2010 VA examiner recorded that during service the Veteran worked with large guns, self propelled guns, and artillery noise where he did not have hearing protection available.  The examiner recorded that the Veteran had unilateral recurrent tinnitus, of an uncertain onset date, but which the Veteran had experienced for many years.  The Veteran indicated that he did not notice the buzzing during service.  The Veteran also reported to having pressure equalizing tubes in his left ear and post military noise exposure to farm equipment with earplugs worn intermittently.

Following a physical examination, the August 2010 VA examiner diagnosed hearing loss with "tinnitus as a symptom of the hearing loss."  She also conceded the Veteran's experience of military noise exposure and opined that "tinnitus was not caused by or a result of in service acoustic trauma."  The examiner noted that tinnitus was mostly likely not caused by military noise exposure as the Veteran reported it last occurred two months prior in conjunction with a sinus problem.  She concluded that the Veteran's tinnitus was likely caused by his post military occupational noise and sinus health problems.

The Veteran was granted service connection for hearing loss evaluated at 10 percent disabling in a September 2010 rating decision and denied service connection for tinnitus. 

The Veteran telephoned VA in January 2011 reporting that his tinnitus was very bothersome in his left ear and he wanted to know what could be done to resolve it.

The Veteran indicated in his October 2011 Appeal to the Board of Veteran's Appeals (VA Form 9) that he had ringing in his ears ever since his time of service.

In December 2011 VA requested a clarification to the August 2010 VA examination report because it contained a contradiction regarding the etiology of the Veteran's reported tinnitus.  The August 2010 VA examiner attributed the Veteran's tinnitus to his service-connected hearing loss and to his post military noise exposure and sinus health problems.

The August 2010 VA examiner provided a revised medical opinion in December 2011.  She indicated that tinnitus is "most likely not caused by noise exposure, but is likely caused by post military occupational noise [farming] and sinus/ health problems." She concluded that tinnitus was not caused by military service and is less likely as not a symptom associated with the service-connected  hearing loss.

The Board finds the opinions of the August 2010 VA examiner to be of attenuated probative weight because of the contradictions within the opinion.  In considering whether tinnitus was related to the Veteran's service-connected disability, the August 2010 VA examiner found tinnitus to be a symptom of the service-connected hearing loss.  The examiner revised her opinion in December 2011, but did not account for the discrepancy within her previous opinion.  The VA examiner's inference that the Veteran's tinnitus was due to post military noise exposure rather than in service noise exposure without a rationale diminishes the probative weight of the December 2011 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

Of significantly higher probative weight is the Veteran's lay testimony that he experienced acoustic trauma in conjunction with his service as a Field Artillery Basic.  He is competent to report noise exposure sustained during service, and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while his separation examination does not provide a tinnitus diagnosis, and service treatment records are unavailable to document inservice medical treatment, the Veteran may nevertheless establish service connection for a current disability by submitting evidence that the current disability began during service.

The Board finds the Veteran's statements that he experienced tinnitus from active service forward to be credible.  The described statements of experiencing tinnitus as a result of acoustic trauma are consistent with the circumstances, conditions, and hardships of the Veteran's service as a Field Artillery Basic, and, notwithstanding the fact that there is no official record of the incurrence or aggravation of tinnitus during service, VA shall resolve every reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b).

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that it is at least as likely as not that the Veteran has experienced currently diagnosed bilateral tinnitus from the time of active service forward.  Thus, the criteria for service connection for current tinnitus are met or approximated as to in-service incurrence, current disability, medical nexus and continuity of symptomatology.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b).
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As discussed in the Introduction above, in September 2010, the RO granted service connection for hearing loss, and assigned a 10 percent disability rating effective from May 10, 2010. The Veteran received notice of this rating decision in a letter dated September 21, 2010. VA received the Veteran's timely notice of disagreement with respect to the initial rating assigned September 20, 2011. However, a statement of the case as to this matter has not been issued.  When there has been an initial RO adjudication of a claim and a timely notice of disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive statement of the case (SOC).

In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development to include the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In addition, VA is on notice that the Veteran is in receipt of Social Security Administration benefits.  VA has a duty to obtain potentially relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) 

While this case is in remand status, the RO should obtain any additional relevant records of VA or private treatment that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hearing loss but which may not have been previously obtained and associated with his claims file.

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3. The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the rating decision addressing the issue of a higher initial rating for hearing loss.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.

No action is required of the Veteran until he is otherwise notified by the RO. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


